Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on an provisional application 62/966,426 filed on January 27, 2020.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 3, 6 – 13, and 16 - 20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by PCT International Application Publication Scott et al. (WO 99/39567), herein “Scott.”


Regarding claim 1,
Scott teaches a system for controlling irrigation, (Abstract, Page 1: A computer-controlled irrigation system, computer program product, and computer-implemented method of operation includes a site map-based graphical user interface (GUI).”) comprising: an irrigation control unit comprising: (Page 5, lines 32 – 34: “an application processor that generates irrigation controller commands in response to the programming information received from the user.”) 
an input configured to receive a user entered number of watering passes for a rotary sprinkler configured to repetitively rotate about an arc and irrigate an area of an irrigation site, wherein each rotation about the arc comprises a watering pass;   (Page 28, line 30 – Page 29, line 9: “In response to clicking on a head icon 248 to select a zone or head, user interface 78 displays a screen such as that illustrated in Fig. 17 that relates to the selected zone or head. This screen includes "Water Application" graphics 256, "Biological Application" graphics 258 and "Fertilizer Application" graphics 260 . These graphics resemble beaker-like water containers with graduated 35 scales that display the water volume in both inches and number of head rotations. The number of head rotations refers to the number of times the head rotates. As noted above, head rotation rate and flow rate are two attributes of the head element in the CAD drawing. Thus, the two can be correlated to determine the number of rotations required to apply a certain volume of water. Number of head rotations is a quantity that greenskeepers and similar users can intuitively grasp, whereas volume in inches is often more abstract to such persons. Pointer icons 262 resemble arrows that point to the scales. The user may slide each of pointer icons 262 up or down the corresponding scale by dragging it to select the volume of water, biologic, or fertilizer to be applied to the golf course via the selected head.”  See also claims 21 and claim 26 (that depends on claim 21): “21. A method performed on a programmed computer for programming an irrigation system having a computer-controlled interface, said method comprising the steps of: displaying a site map depicting a site and irrigation system elements including irrigation zones; receiving programming parameters input by a user…  Claim 26: “…wherein said programming parameters further include a water application volume in units of irrigation head revolutions.” Examiner’s Note – See also figure 17 that shows items 262 and up and down arrow icons that a user is able to increase or decrease the number of full head rotations for a particular sprinkler head or zone; and also adjust the water, fertilizer, and/or biological application.
For the element of inputting an “arc” see: (Page 6, lines 14 – 18: “The attributes describe the irrigation system element. For example, an attribute group linked to a depiction of a sprinkler head may include not only those attributes that the CAD program automatically generates, but also additional user-defined attributes such as minimum and maximum operating pressures, nozzle size, flow rate, rotation speed and arc.”  Page 19, lines 11 – 17: “To facilitate editing the attributes of a block, the CAD program may display a window similar to that of the screen display shown in Fig. 5A, in which the user may enter information. An attribute group for a sprinkler head, for example, may include manufacturer name, part, model or series number, a nozzle identification number, a control address, flow rate in gallons per hour, radius of throw, arc, rotation speed in revolutions per minute (RPM), minimum operating pressure and precipitation rate, as indicated in Figs. 5A and 5B., Fig. 5B being a continuation window reached by clicking on the "Next" button 98 of the window graphics.”  Examiner’s Note – See figure 5A where the user can enter an arc number which shows a value of 180 degrees.” See also Nelson and Palmer references cited in the conclusion section.) 
a memory coupled to the input and configured to store the user entered number of watering passes, the memory also configured to store arc rotation data for the rotary sprinkler corresponding to a time duration for the rotary sprinkler to make the watering pass about the arc;  (Page 15, lines 15 - 26: “Computer 10 also includes a main memory 62 that is conceptually illustrated in Fig. 2 as programmed with software in accordance with the invention. The software may include any suitable elements written in any suitable programming languages. In an exemplary system, much of the software was written in the VISUAL BASIC language, produced by Microsoft Corporation of Redmond, Washington, which enables the programmer to readily take advantage of the windowing and graphical user interface features of the Microsoft WINDOWS, WINDOWS 95, WINDOWS NT or similar operating system shell. The operating system shell itself is not illustrated in Fig. 2, but is installed in the conventional manner, and the software relating to the present invention is run under the operating system in essentially the same manner as a conventional application program.”  Page 20 , lines 31 - 36: “The remaining steps of the overall method occur at run-time, i.e., when the site user operates computer 10 as represented by Fig. 2, which may be referred to in conjunction with Fig. 3. At step 112 attribute extractor 80 scans the CAD drawing file and extracts the attributes, and at step 114 stores them in database 82. Database 82 may be any suitable data structure, and need not be a commercially available database management system.”  Page 12, lines 12 - 21: “Communications interface 13 links pump controller 32 to computer 10 in essentially the same manner as communications interface 12 links valve controller 28 to computer 10. In other words, computer 10 may control pump 30 by issuing the commands appropriate to the commercially available pump controller 32. The format of the commands may be readily determined from specifications provided by the manufacturer of pump controller 32. In certain commercially available irrigation systems, valve controller 28 may be of a type that can not only receive commands from computer 10 but can also generate status information readable by a computer. Pump controller 32 can similarly generate status information.”   See figure 2 that shows computer that is coupled to the controllers and contains the main memory containing the attribute extractor, a database, and graphical user interface.  Figure 2 also shows that the main memory is coupled with the user input logic interfaces.  See also figure 1 and Page 17, lines 11 – 21. 
 and a control circuit coupled to the input and the memory, the control circuit configured to: receive the user entered number of watering passes; receive the arc rotation data;  (Page 6, lines 14 – 18: “The attributes describe the irrigation system element. For example, an 15 attribute group linked to a depiction of a sprinkler head may include not only those attributes that the CAD program automatically generates, but also additional user-defined attributes such as minimum and maximum operating pressures, nozzle size, flow rate, rotation speed and arc.”  Page 28, line 30 – Page 29, line 9: “In response to clicking on a head icon 248 to select a zone or head, user interface 78 displays a screen such as that illustrated in Fig. 17 that relates to the selected zone or head. This screen includes "Water Application" graphics 256, "Biological Application" graphics 258 and "Fertilizer Application" graphics 260 . These graphics resemble beaker-like water containers with graduated 35 scales that display the water volume in both inches and number of head rotations. The number of head rotations refers to the number of times the head rotates . As noted above, head rotation rate and flow rate are two attributes of the head element in the CAD drawing. Thus, the two can be correlated to determine the number of rotations required to apply a certain volume of water. Number of head rotations is a quantity that greenskeepers and similar users can intuitively grasp, whereas volume in inches is often more abstract to such persons. Pointer icons 262 resemble arrows that point to the scales. The user may slide each of pointer icons 262 up or down the corresponding scale by dragging it to select the volume of water, biologic, or fertilizer to be applied to the golf course via the selected head.”  See also claims 21 and claim 26 (that depends on claim 21): “21. A method performed on a programmed computer for programming an irrigation system having a computer-controlled interface, said method comprising the steps of: displaying a site map depicting a site and irrigation system elements including irrigation zones; receiving programming parameters input by a user…  Claim 26: “…wherein said programming parameters further include a water application volume in units of irrigation head revolutions.” See figure 5A and figure 17.  Page 11, line 32 – Page 12, line 5: “Each satellite unit may control a number of the heads and zones. Heads such as heads 14 and 16 may be controlled by an irrigation system computer, as known in conventional prior irrigation systems. 35 Thus, computer 10 may control the flow of water to heads 14 and 16 (and any other heads in the same zones) by issuing the appropriate commands . The commands are encoded in any suitable digital or analog format known in the art and transmitted by communications interface 12 by wires or by radio link to valve controller 28. Valve controller 28, like some commercially available valve controllers presently available, can also generate status information that is 5 potentially readable by a computer.”) 
determine, using the user entered number of watering passes and the arc rotation data, a run time that will result in irrigation by the rotary sprinkler about the arc for the user entered number of watering passes; and store the run time.  (Page 7, lines 11 – 15: “The application processor may compute the start and/or stop times of individual product applications in response to the overall start and stop times, the volumes selected, the soil percolation information, programming priorities, and as discussed further below, 15 hydraulic analysis computations in response to these programming parameters.” Examiner’s Note – As claim 21 discloses as cited above, programming parameters are input by a user.  See also page 17, lines 11 – 21 and claims 1, 19, and 37 that teach storing information in a database.)  

Regarding claim 2,
Scott teaches the limitations of claim 1 which claim 2 depends. Scott also teaches that the arc rotation data stored in the memory comprises one or more of: the time duration for the rotary sprinkler to make the watering pass about the arc; a time duration for the rotary sprinkler to make the watering pass about a 360 degree arc, and an arc setting defining a portion of the 360 degree arc for the rotary sprinkler; and a rotation speed of the rotary sprinkler defined in units of rotation degree portion over time, and the arc setting defining the portion of the 360 degree arc for the rotary sprinkler. (Page 6, lines 14 – 18: “The attributes describe the irrigation system element. For example, an attribute group linked to a depiction of a sprinkler head may include not only those attributes that the CAD program automatically generates, but also additional user-defined attributes such as minimum and maximum operating pressures, nozzle size, flow rate, rotation speed and arc.”  Claim 1: “A computer program product for programming an irrigation system having a computer-controlled interface, said computer program product comprising a signal-bearing medium carrying thereon: a database manager for storing irrigation system information in a database; an information extractor for extracting attribute information from a computer-aided design drawing file and storing said attribute information in said database, said drawing file digitally representing a site map depicting a site and irrigation system elements, each irrigation system element represented by graphical indicia on said site map logically linked to an object attribute group, said object attribute group comprising at least one object attribute representing hydraulic information describing said irrigation system element; a user interface for displaying said site map, for detecting selection of said graphical indicia by a user, and for providing a graphical input structure for receiving programming parameters input by a user; and an application processor for computing irrigation controller commands in response to said programming parameters and for communicating said irrigation controller commands to said interface to control application of water to said site.” See also Nelson in the conclusion section Par. 0107, 0171, and 0172 that teaches a processor storing the settings such as degree settings in memory.) 

Regarding claim 3,
Scott teaches the limitations of claim 2 which claim 3 depends. Scott also teaches that the memory stores a database configured to store data comprising one or more of the following: sprinkler identification data for a plurality of rotary sprinklers; pressure rating data for the plurality of rotary sprinklers; rotation speed data for the plurality of rotary sprinklers; time duration data for one more arc settings for the plurality of rotary sprinklers; arc setting data for the plurality of rotary sprinklers; throw range data for the plurality of rotary sprinklers; and spacing arrangement data for the plurality of rotary sprinklers.  (Scott claim 37, Page 54: “…a database manager for storing irrigation system information in a database; an information extractor for extracting attribute information from a computer-aided design drawing file and storing said attribute information in said database…”  Page 6, lines 14 – 18: “For example, an attribute group linked to a depiction of a sprinkler head may include not only those attributes that the CAD program automatically generates, but also additional user-defined attributes such as minimum and maximum operating pressures, nozzle size, flow rate, rotation speed and arc.” See also Page 19 where “An attribute group for a sprinkler head, for example, may include manufacturer name, part, model or series number, a nozzle identification 15 number, a control address, flow rate in gallons per hour, radius of throw, arc, rotation speed in revolutions per minute (RPM), minimum operating pressure and precipitation rate…” See also figures 1 and 2.) 

Regarding claim 6,
Scott teaches the limitations of claim 2 which claim 6 depends. Scott also teaches that the rotation speed and the arc setting for the rotary sprinkler are received at the input and stored in the memory. (Page 20, lines 31 – 36: “The remaining steps of the overall method occur at run-time, i.e., when the site user operates computer 10 as represented by Fig. 2, which may be referred to in conjunction with Fig. 3. At step 112 attribute extractor 80 scans the CAD drawing file and extracts the attributes, and at step 114 stores them in database 82. Database 82 may be any suitable data structure, and need not be a commercially available database management system.” Examiner’s Note – See also figure 3 that shows the sequence of a preprogramming and a user entering data via a user interface.”  See also Nelson cited  below for claims 4 and 5 and the conclusion section and Par. 0085: “…the following signals can be sent to and from the controller 352: data signals ME1 to be stored in, and read from, memory 190; user instruction signals UI1 from (and user information signals, also UI1 to) the user interface 200…” Par. 0086: “Once the sprinkler 102 is satisfactorily sprinkling the area to be watered (as determined by the user), then in step 272 the user can enable the "SET" command (204, FIG. 4, or 204', FIG. 3) to set the program (i.e., to store the sprinkler program for the area to be sprinkled into memory 190, FIG. 3).” Par. 0088: “…the controller 184 (FIG. 3) continues to record (in memory 190) the flow control valve positioner position data (and/or water flow data) as a function of the sprinkler head then-current position, as the user adjusts the flow via the control valve manual positioner 176 (FIG. 3),…” See also Par. 0138 and 0142. )

Regarding claim 7,
Scott teaches the limitations of claim 2 which claim 7 depends. Scott also teaches that a user interface coupled to the input, wherein the user interface is configured to prompt for and receive the user entered number of watering passes. (Page 36, lines 12 – 17: “The user may drag icons 384 and 386 to set the times of day at which the valve is opened and closed, respectively, to discharge the product stored in the selected tank into the reservoir during the selected interval. 15 By clicking on the "Schedule" graphics box 388, the user is prompted to select an injection schedule, such as during the interval selected as described above, continuously, or other suitable alternatives.” See also Page 3 and 26 that teaches a user is prompted.  
Page 29, lines 4 – 9: “Number of head rotations is a quantity that greenskeepers and similar users can intuitively grasp, whereas volume in inches is often more abstract to such persons. Pointer icons 262 resemble arrows that point to the scales. The user
may slide each of pointer icons 262 up or down the corresponding scale by dragging it to select the volume of water, biologic, or fertilizer to be applied to the golf course via the selected head.”  Examiner’s Note – Scott teaches that the icons 262 resemble arrows to change the head rotations value; and also teaches prompting a user via an interface and therefore it would be an obvious variation in Scott to teach a prompting of icon 262.) 

Regarding claim 8,
Scott teaches the limitations of claim 7 which claim 8 depends. Scott also teaches that the user interface comprises an electronic user interface displayed to the user on a display screen and further comprising a user input device to allow the user to enter the user entered number of watering passes.  (Page 28, line 30 – Page 29, line 9: “In response to clicking on a head icon 248 to select a zone or head, user interface 78 displays a screen such as that illustrated in Fig. 17 that relates to the selected zone or head. This screen includes "Water Application" graphics 256, "Biological Application" graphics 258 and "Fertilizer Application" graphics 260 . These graphics resemble beaker-like water containers with graduated 35 scales that display the water volume in both inches and number of head rotations. The number of head rotations refers to the number of times the head rotates. As noted above, head rotation rate and flow rate are two attributes of the head element in the CAD drawing. Thus, the two can be correlated to determine the number of rotations required to apply a certain volume of water. Number of head rotations is a quantity that greenskeepers and similar users can intuitively grasp, whereas volume in inches is often more abstract to such persons. Pointer icons 262 resemble arrows that point to the scales. The user may slide each of pointer icons 262 up or down the corresponding scale by dragging it to select the volume of water, biologic, or fertilizer to be applied to the golf course via the selected head.”) 

Regarding claim 9,
Scott teaches the limitations of claim 7 which claim 9 depends. Scott also teaches that wherein the user interface comprises an electronic user interface displayed to the user on a display screen and allowing the user to enter the user entered number of watering passes on the display screen.  (Page 28, line 30 – Page 29, line 9: “In response to clicking on a head icon 248 to select a zone or head, user interface 78 displays a screen such as that illustrated in Fig. 17 that relates to the selected zone or head. This screen includes "Water Application" graphics 256, "Biological Application" graphics 258 and "Fertilizer Application" graphics 260 . These graphics resemble beaker-like water containers with graduated 35 scales that display the water volume in both inches and number of head rotations. The number of head rotations refers to the number of times the head rotates. As noted above, head rotation rate and flow rate are two attributes of the head element in the CAD drawing. Thus, the two can be correlated to determine the number of rotations required to apply a certain volume of water. Number of head rotations is a quantity that greenskeepers and similar users can intuitively grasp, whereas volume in inches is often more abstract to such persons. Pointer icons 262 resemble arrows that point to the scales. The user may slide each of pointer icons 262 up or down the corresponding scale by dragging it to select the volume of water, biologic, or fertilizer to be applied to the golf course via the selected head.” Page 25, lines 24 – 27: “It should be noted that the user may switch from the above-described programming view illustrated in Fig. 10 to the application mode (Fig. 17) by clicking on "Application" button 186. Clicking on "Programming" button 184 returns the screen to that which is illustrated in Fig. 10.”  See figure 17.) 


Regarding claim 10,
Scott teaches the limitations of claim 1 which claim 10 depends. Scott also teaches that the irrigation control unit comprises one of: server remote from the irrigation site and coupled by a wide area network to an irrigation device at the irrigation site that controls the rotary sprinkler; a computer coupled to the irrigation device at the irrigation site that controls the rotary sprinkler; an irrigation controller at the irrigation site that controls the rotary sprinkler; a mobile electronic device including irrigation control software and configured to wirelessly communicate to one or more network devices and to the irrigation device at the irrigation site that controls the rotary1 sprinkler. (Page 14, lines 16 – 30: “Computer 10 is illustrated in Fig. 2 as programmed in accordance with the present invention. Computer 10 includes, in addition to the hardware and software indicated by the dashed line as being internal or at least integrally associated with the computer, a keyboard 48, a video display 50, and a mouse 52. These elements of computer 10 may be of any suitable type commonly included in personal computer systems or in minicomputer systems. Computer 10 may be a desktop or even a laptop style. Although not illustrated, computer 10 may include a network connection and communicate via a local area network or wide area network with other computers. In this manner, it may function as a server responding to a remotely located client computer at which a user may work. A user may thus use the present invention to control an irrigation system remotely from any location in the world via a suitable wide area network, such as the global super-network commonly known as the Internet. Computer 10 may be, in all hardware respects, a conventional, commercially available personal computer.” See also figures 1 and 2 and page 21 beginning with: “At step 116…” ) 

Regarding claims 11 - 13 and 16 – 20, they are directed to a method of steps to implement the system or apparatuses set forth in claims 1 – 3 and 6 – 10, respectively.  Scott teaches the claimed system or apparatuses in claims 1 – 3 and 6 – 10.  Therefore, Scott teaches the method of steps in claims 11 – 13 and 16 – 20.
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Nelson et al. (US PG Pub. No. 20140110498), herein “Nelson.” 

Regarding claim 4,
Scott teaches the elements of claim 2 which claim 4 depends. Scott may implicitly teach but does not explicitly teach that the arc values are up to 360 degrees. However, Nelson does teach that the arc setting comprises a user entered value between 1 and 360 degrees. (Par. 0141: “Preferably, for ease of use by the user, the flow control 214A can be implemented as a rotary dial controlling flow between the fully closed and fully opened positions of the control valve with 360 degrees or less of rotation of the rotary dial, and more preferably with 270 degrees or less of rotation.” Nelson discloses that a user can select by a user interface the segment or arc that the sprinkler head rotates and the speed. See Par. 0064, 0087, 0092, 0105, 0141, 0155 – 0172, and figure 3, 3A, and 9.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the irrigation system that allows user control of both rotations and arc selection for a particular sprinkler head as in Scott with having a system that allows arc control for any numbers of degrees up to 360 as in Nelson in order to allow a user to allow a user via an interface to accurately “adjust a water flow pattern over the area to be sprinkled. Further, this adjustment of the water flow pattern can be performed without the need for the user to enter the area to be sprinkled during the adjustment process, thus allowing the user to avoid stepping in wet lawn during the adjustment process.” (Par. 0047 and 0100) 

Regarding claim 5,
Scott teaches the elements of claim 2 which claim 5 depends. Scott may implicitly teach but does not explicitly teach that the arc values can be 90, 180, 270, or 360 degrees. However, Nelson does teach that the arc setting comprises a user entered value having a value of one of: 90, 180, 270 and 360 degrees. (Par. 0141: “Preferably, for ease of use by the user, the flow control 214A can be implemented as a rotary dial controlling flow between the fully closed and fully opened positions of the control valve with 360 degrees or less of rotation of the rotary dial, and more preferably with 270 degrees or less of rotation.” Par. 0161 and 0170.) 

Regarding claims 14 and 15 they are directed to a method of steps to implement the system or apparatuses set forth in claims 4 and 5, respectively.  Scott and Nelson teach the claimed system or apparatuses in claims 4 and 5.  Therefore, Scott and Nelson teach the method of steps in claims 14 and 15. 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nelson et al. (US PG Pub. No. 20140110498) discloses that a user can select by a user interface the segment or arc that the sprinkler head rotates and the speed. (See Par. 0064, 0087, 0092, 0105, 0141, 0155 – 0172, and figure 3, 3A, and 9.) 

Palmer et al. (US Patent No. 7,584,023) also teaches discloses that a user can select by a user interface the watering arc that the sprinkler.  Col. 8, lines 17 – 19: “…allowing the user to adjust the watering arc and water flow of each sprinkler 106 in real time.” See also Col. 6, line 65 – Col. 7, line 64 and figures 4 and 5. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note – Nelson also teaches a rotary sprinkler head (item 10) paragraphs 0004 – 0006; and also a rotary encoder that is part of sprinkler head. (Par. 0016, 0064, 0096, etc.)